SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 11 January 2011  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated 11 January 2011 re: Director/PDMR Shareholding 11 January 2011 Lloyds Banking Group plc (the "Company") Notification of transactions by persons discharging managerial responsibilities On 11 January 2011, the Company was notified that on 10 January 2011 the following shares were acquired for the under-mentioned individuals by Equiniti Corporate Nominees Limited AESOP1 account at 66 pence per ordinary share, under the Lloyds Banking Group Share Incentive Plan: Name of individual Partnership Matching Mr J E Daniels 45 Mr A G Kane 45 Ms A S Risley 45 Mrs C F Sergeant 45 Mr G T Tate 45 Mr T J W Tookey 45 Mrs H A Weir 45 The notification relates to transactions notified to Lloyds Banking Group plc by the Company's registrar, which handles administrative arrangements relating to the Lloyds Banking Group Share Incentive Plan, in accordance with paragraph 3.1.4 (1)(a) of the United Kingdom Listing Authority Disclosure Rules and Transparency Rules. The transaction took place in the UK and the shares are listed on the London Stock Exchange.   Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: M D Oliver Name: M D Oliver Title: Director of Investor Relations Date: 11 January 2011
